Bigelow, J.
The ruling of the court was founded on a misconstruction of St. 1855, c. 405, § 3. The object of that provision was to avoid the title of the tenant or occupant, in the actual possession of premises, who should by himself or his servants use them for the unlawful purposes named in the first section of that statute, and to revest the estate in the person under whom he occupied. Such is the clear import of the language of the statute. It is the illegal use as by “ a tenant or occupant” which is “to annul or make void the lease or other title under which said occupant holds.” But it was not intended to vacate the title of the owner or lessor by reason of the acts of a lessee or subtenant. The construction for which the defendant contends would operate very harshly on innocent parties. The effect of it would be to destroy the title of a lessor, However valuable the term, by the acts of his sublessee or under-tenant, of which his lessor or landlord had no notice or knowledge, and over which for the time he had no control. The “ owner ” in whom the estate is to revest under this section, in case the premises are used for unlawful purposes, does not mean the person in whom the fee of the estate is vested, but the owner of the “lawful title” under which the tenant or occupant enjoys *314the estate. In the present case therefore the title of the plaintiff as lessee of a term of five years was not forfeited by the use of the premises by an undertenant for the purposes prohibited by the statute, but only the estate of such undertenant. The lease of the plaintiff was still in force as against the owner of the fee. Exceptions sustained.